DETAILED ACTION
1.	Claims 1-10 of U.S. Application 16/113748 filed on April 28, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
4.	Regarding the prior drawing objection of claim 4, the applicant’s argument that figure 2 shows the claim 4 feature of “projections of the switching rings are free from radial overlap” since the ring in the middle shown in figure 2 does not overlap with the two other rings is found persuasive.  The drawing objection of claim 4 is withdrawn.
5.	Applicant’s arguments, see pages 6-8, filed April 28, 2020, with respect to the rejection of claim 1 under Kienzler (U.S. PGPub No. 20070296292) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of [ 5 Brose Fahrzeugteile (DE 202014010565).
Claim Objections
6.	Claims 1-5, 7, 9 and 10 are objected to because of the following informalities:  
Claim 1, lines 6-7, “each switching ring” should be -- each hollow-cylindrical switching ring --.
Claim 1, line 8, “the switching rings” should be -- the hollow-cylindrical switching rings --.
Claim 2, line 1, “the cutouts” should be -- the plurality of axial cutouts --.
Claim 3, line 4, “the grooves” should be -- the plurality of axial grooves --.
Claim 3, line 3, “the switching rings” should be -- the hollow-cylindrical switching rings --.
Claim 4, line 2, “switching rings” should be -- hollow-cylindrical switching rings --.
Claim 4, line 3, “the switching rings” should be -- the hollow-cylindrical switching rings --.
Claim 5, line 1, “the grooves” should be -- the plurality of axial grooves --.
Claim 5, line 3, “switching rings” should be -- hollow-cylindrical switching rings --.
Claim 7, lines 2 and 4, “the switching rings” should be -- the hollow-cylindrical switching rings --.
Claim 9, lines 4-5, “each switching ring” should be -- each hollow-cylindrical switching ring --.
Claim 9, line 6, “the switching rings” should be -- the hollow-cylindrical switching rings --.
Claim 10, lines 5 and 8, “the carrier element” should be -- the annular carrier element --.
Claim 10, line 9, “each switching ring” should be -- each hollow-cylindrical switching ring --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brose Fahrzeugteile (DE 202014010565, see English Machine Translation attached).
	Regarding claim 1, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 below) an interconnection arrangement for an electric machine having a plurality of phases (title, Abstract), 
wherein a winding (5) is associated with each phase, the interconnection arrangement (Abstract) comprising: 
an annular carrier element (11) having a plurality of axial cutouts (see annotated fig. 2 below), each of the plurality of axial cutouts (see annotated fig. 2 below) configured for passage of a portion of a winding (5) (Abstract; pages 1 and 4); and 
a plurality of concentrically arranged, hollow-cylindrical switching rings (12-14), each switching ring (12-14) configured to contact a respective winding (5) (Abstract, page 4), 
wherein the annular carrier element (11) and the switching rings (12-14) are configured to radially positively engage one inside the other in an axial contact zone (since ring protrusions 7 and 8 engage slots 17 of the carrier element 11, see figs. 1 and 2, pages 4 and 6).


    PNG
    media_image1.png
    646
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    580
    media_image3.png
    Greyscale


Regarding claim 3/1, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) the annular carrier element (11) has a plurality of axial grooves (17) that extend, respectively, on a portion of a circumference of the annular carrier element (11), and one of the switching rings (12-14) has corresponding axial projections (7, 8) configured to engage in the grooves (17) (Abstract, page 4 and 6).
Regarding claim 4/3/1, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) respective grooves (17) associated with radially adjacent switching rings (12-14) are offset in a circumferential direction such that projections (7, 8) of the switching rings (12-14) are free from radial overlap (figs. 1 and 4; Abstract, page 4 and 6).
Regarding claim 5/4/3/1, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) the grooves (17) are distributed in the circumferential direction such that between adjacent projections (7, 8) of radially adjacent switching rings (12-14) in the circumferential direction there is a portion of the annular carrier element (11) in the circumferential direction in which there are no grooves (figs. 1 and 2; Abstract, page 4 and 6).
Regarding claim 9, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) an electric machine with an interconnection arrangement (title, Abstract) comprising: 
an annular carrier element (11) having a plurality of axial cutouts (see annotated fig. 2 above), each of the plurality of axial cutouts (see annotated fig. 2 above) configured for passage of a portion of a winding (5) (Abstract; pages 1 and 4); and  3 LEGAL\46030647\1Attorney Docket # 4452-1101/430725 
a plurality of concentrically arranged, hollow-cylindrical switching rings (12-14), each switching ring (12-14) configured to contact a respective winding (5) (Abstract, page 4), 
wherein the annular carrier element (11) and the switching rings (12-14) are configured to radially positively engage one inside the other in an axial contact zone (since ring protrusions 7 and 8 engage slots 17 of the carrier element 11, see figs. 1 and 2, pages 4 and 6).
Regarding claim 10, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) a process for assembling an interconnection arrangement in an electric machine with a plurality of phases (Abstract, page 1), 
wherein a winding (5) is associated with each phase, wherein the process includes: axially fitting an annular carrier element (11) to axial portions of the winding (5) such that the axial portions extend through cutouts (see annotated fig. 2 above) of the carrier element (11); bending the axial portions of the winding (5) in circumferential direction (figs. 1 and 2; Abstract; pages 2-4); 
axially fitting a plurality of hollow-cylindrical switching rings (12-14) concentrically with respect to the carrier element (11); and electrically connecting each switching ring (12-14) to axial portions of an associated winding (5) (Abstract; page 3).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brose Fahrzeugteile in view of Jung (U.S. PGPub No. 20130300232).
 	Regarding claim 2/1, Brose Fahrzeugteile teaches (see figs. 1, 2 and 4 above) the cutouts (see annotated fig. 2 above) of the annular carrier element (11) are configured to allow respective axial ends of windings (5) to pass through (Abstract; pages 1 and 4).
Brose Fahrzeugteile does not explicitly teach hairpin windings.
However, Jung teaches hairpin windings (Abstract; ¶ 42 to ¶ 45) in order to improve space factor (Jung, ¶ 19).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brose Fahrzeugteile and provide hairpin windings as taught by Jung in order to improve space factor (Jung, ¶ 19).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brose Fahrzeugteile in view of Gagnon (U.S. PGPub No. 20090195092).
 	Regarding claim 6/1, Brose Fahrzeugteile teaches the device of claim 1 but does not explicitly teach the annular carrier element has a plurality of radial channels configured for passage of a fluid.
	However, Gagnon teaches (see fig. 5 below) the annular carrier element (30) has a plurality of radial channels (A) configured for passage of a fluid (¶ 24 to ¶ 28) in order to improve the cooling efficiency of the device (Gagnon, Abstract).


    PNG
    media_image4.png
    740
    647
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brose Fahrzeugteile and provide the annular carrier element has a plurality of radial channels configured for passage of a fluid as taught by Gagnon in order to improve the cooling efficiency of the device (Gagnon, Abstract).
12.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brose Fahrzeugteile in view of Lee et al (Lee) (U.S. PGPub No. 20110215662).
 	Regarding claim 7/1, Brose Fahrzeugteile teaches the device of claim 1 but does not explicitly teach a cover element for axially contacting an axial end of the switching rings which is remote of the annular carrier element, wherein the cover element and the switching rings are configured to radially positively engage one inside the other.
	However, Lee teaches (see fig. 3 below) a cover element (30) for axially contacting an axial end of the switching rings (22, 24, 26) which is remote of the annular carrier element (10), wherein the cover element (30) and the switching rings (22, 24, 26) are configured to radially positively engage one inside the other (¶ 48 to ¶ 55) in order to provide improve insulation performance for bus bar rings in a manner reduces wastes and manufacturing costs (¶ 62 to ¶ 64; ¶ 6; ¶ 8).

    PNG
    media_image5.png
    551
    677
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brose Fahrzeugteile and provide a cover element for axially contacting an axial end of the switching rings which is remote of the annular carrier element, wherein the cover element and the switching rings are configured to radially positively engage one inside the other as taught by Lee in order to provide improve insulation performance for bus bar rings in a manner reduces wastes and manufacturing costs (¶ 62 to ¶ 64; ¶ 6; ¶ 8).
 	Regarding claim 8/7/1, Brose Fahrzeugteile in view of Lee teaches the device of claim 7 but does not explicitly teach a further switching ring configured to contact a respective winding of the electric machine, wherein the further switching ring is arranged radially inside the cover element.
However, Lee further teaches (see fig. 3 above) a further switching ring (28) configured to contact a respective winding of the electric machine, wherein the further switching ring (28) is arranged radially inside the cover element (30) (¶ 48 to ¶ 55) in order to provide improve insulation performance for bus bar rings in a manner reduces wastes and manufacturing costs (¶ 62 to ¶ 64; ¶ 6; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brose Fahrzeugteile in view of Lee and provide a further switching ring configured to contact a respective winding of the electric machine, wherein the further switching ring is arranged radially inside the cover element as further taught by Lee in order to provide improve insulation performance for bus bar rings in a manner reduces wastes and manufacturing costs (¶ 62 to ¶ 64; ¶ 6; ¶ 8).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834